DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 3/5/2021.  

STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1, 7, and 13 the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1 (and similarly for claims 7 and 13),
"manage a counter value indicative of the number of read commands already received from the host and incomplete, for each block to which data is already written;
every time a read command is received from the host, increment a counter value corresponding to a block designated by a block address in the received read command by 1;
every time execution of the received read command is completed, decrement a counter value corresponding to a block designated by a block address in the complete read command by 1;
in response to receiving from the host a first command to transition a first block to which data is already written to a reusable state of being reusable as a new write destination block, determine whether an incomplete read command already received from the host and designating a block address of the first block exists or not, in accordance with whether a counter value corresponding to the first block is zero or not:";

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-3, 5-9, and 11-15 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135